MelleN C. J.
delivered the opinion of the Court.
The first cause assigned in support of the motion is very properly abandoned. The second, it is urged, furnishes a legal ground for setting aside the verdict. There is no’question that the conduct of the jury and of the officer attending them was highly improper, though the court have no reason for believing that any disrespect to the laws was intended by either of them. It is admitted by the par-’ ties that the refreshment was furnished to the jury at a time when they were fatigued, and somewhat exhausted by their labors. Still nothing of the kind should have been allowed without permission from the court. The example is injurious in its operation, and repetition of it must be prevented. If we had any grounds for believing that the ardent spirit.which they procured had so far operated upon any one of the jury, as to impair his reasoning powers, inflame his passions, or have an improper influence upon his opinion, the case would wear a yery different complexion, and might be decided in a different manner. But it appears that the refreshment was furnished at the'expense of the jury, and without any privity on the part of the defendant; he stands perfectly innocent, and claims the benefit of the verdict which has been returned in his favor. The authorities cited by his counsel seem clearly to establish the principle that many instances of misconduct in a jury, which would justly subject them, to censure and punishment, will not vitiate the verdict, where the party claiming the benefit of it is not blame-worthy. We are aware of the importance of preserving our jury trials as pure as possible •, and where a case presents to the court an instance of wilful misconduct, or gross misbehaviour, or intentional misdemeanor, on the part of the jury in the discharge of their official duty, the court will surely take care that the Jaws shall be promptly vindicated. In the circumslan-*381ces of the present case, we peceive no reason for sustaining the motion, and accordingly there must be
Judgment on the verdict.